White, J.
The court had jurisdiction of the case and of all the parties upon the second trial. The record shows that the defendants claimed a second trial should be had as to all of them, although Cooke alone entered demand therefor. The court sustained their claim, and a second trial was had accordingly, which resulted in the verdict and judgment complained of. Having claimed and been allowed the advantages, of a second trial, the defendants cannot object to the regularity of the steps taken to obtain it.
As to the claim that the verdict is against the evidence, it is sufficient to say the case is not such as to justify this court in interfering with the action of the courts below.
Judgment affirmed.
Welch, C. J., and Day, McIlvaine and West, JJ., concurred.